Citation Nr: 1728010	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-28 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for headaches.

2. Entitlement to an initial compensable evaluation for dermatitis.

3. Entitlement to an initial evaluation in excess of 10 percent for residuals of right ankle sprain.

(The issue of entitlement to service connection for vertigo is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO ) in Waco, Texas.  They were last before the Board in January 2015, when they were remanded to schedule a Board hearing.

In September 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806. The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit. Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision. On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). As the issue of a compensable rating for dermatitis may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay. Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed. 

The issue of entitlement to a higher rating for residuals of a right ankle sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his September 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated, through his attorney, that he was withdrawing his appeal for entitlement to an initial evaluation in excess of 30 percent for headaches.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for entitlement to an initial evaluation in excess of 30 percent for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for entitlement to an initial evaluation in excess of 30 percent for headaches; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to an initial evaluation in excess of 30 percent for headaches, and it is dismissed.


ORDER

The appeal for entitlement to an initial evaluation in excess of 30 percent for headaches is dismissed.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.

The Veteran underwent a new VA ankle examination in June 2016.  After review of the examination report, the Board finds that an additional VA examination should be obtained.  In the June 2016 examination, the examiner noted the Veteran had pain that did not result in or cause functional loss, but did not report the degrees at which pain began.  As well, the examination did not assess pain in both active and passive motion on both the right ankle and the paired left ankle.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Board finds that the examination is inadequate because it is incomplete.  For these reasons, the Board directs that an additional right ankle examination be provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the residuals of a right ankle sprain on appeal; this specifically includes treatment records from the Central Texas Veterans Health Care System from December 2016 to the present.

2. After completing directive (1), the AOJ should arrange for a VA ankle evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected residuals of a right ankle sprain.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right ankle, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

The examiner should test the range of motion in active motion and passive motion for both the right ankle and the paired left ankle.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim, performing all additional development deemed necessary.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


